Title: To George Washington from Colonel Daniel Brodhead, 31 July 1779–4 August 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Fort Pitt July 31st[–4 Aug.] 1779
        
        I am honoured with your instructions of the 23d of June and 13th Instant.
        A Complete Stockade fort is erected at the Kittaning and now Called Fort Armstrong and I have Sent orders for the evacuation of Fort Lawrens that the Garrison there might be added to the Troops already Collected for the Expedition against the Seneca Country and if no impediment happens I Shall begin my March the 7th or 8th day of Next Month.
        Three reasons induce me to make the Expedition So early I have before informed you that the Terms of upwards of two hundred of my best Men would expire about the 10th of next Month. it Just between harvest and Seeding and therefore expect a Number of Voluntiers from the Country, and if the Expedition Should be delayed the Indian Corn would be ripe and could be Carried off by the Enemy which I hope to prevent.
        A party of Whitemen and Delawares under the Command of Ensign Morrison have brought in one Indian Scalp Since my last and Others have taken a Considerable Share of plunder near their Towns and we had two Men Killed within three hundred yards of Fort Lawrens.
        The Wyandots Chipways, Tawas and pootiatimies are not yet come in and I Suspect both them and the Shawnese mean to deceive us, altho i[t] is reported they are on their road to this place to make a lasting peace. The Terms of all late Colo. Rawlinss Men, except fifty are expired and by a late Law of the State of Virginia the Militia cannot be called out but i[t] is highly probable their Regt will be filled as they now give (including the Bounty of Congress) Seven hundred and fifty Dollars &Ca to each recruit this puts it out of my power to recruit my Regt untill the State of Pennsylvania Offer a higher Bounty.
        I have taken the liberty to enclose the Copy of Articles of Union lately entered into with the Chiefs of the Chirokee Nation after it was signed I had an entertainment much in their own way at which they Chearfully recieved the War belt & Tomhawk with one of the Indian Scalps taken by one of my parties.
        Should I Succeed against the Senecas I beg your Excellency will do me the honor to Permit me to reduce Detroit and its dependencies. At present I have only one Field Piece but not a Single Howitzer Shell or light Swivell a french Gentlemen or Artillerist and most of the Powder in this Department was So much damaged for want of proper magazines in the last Campaign that it is unfit for use.
        
        Many of the Troops are Still Suffering for want of Shoes. I have been Obliged to give Some Soldiers Cloathing to the Indians and unless they can be replaced by the first of October they will be great Sufferers.
        Capt. Kilbuck is here. he has Sent for a great Number of Delaware Warriors to Join him on the Intended Expedition.
        The Quantity of flour on hand at these Magazines is very Small and I am informed there is none at Cumberland or Old Town.
        It would give me great pleasure to Co-operate with Genl Sullivan but I Shall be into the Seneca Towns a long time before he can receive an account of my Movement I Shall however endeavor to inform him, if a Messenger can be hired to Carry a letter.
        I beg leave to thank your Excellency for your requisition to the Board of War.
        I have about Sixty Boats nearly finished and Neither Pitch nor Stuff to compleat them and therefore have Sent all the Boat Carpenters (except fifteen) down the Country to be employed to advantage I will endeavour to procure Stuff to finish the Compliment at first ordered at any Price. I have the honor to be with the most perfect regard and esteem your Excellencies Most Obedt and Most Hble Servant
        
          Daniel Brodhead
        
        
          P.S. By your Excellencies Bounty Straffain lives.
          Augt 4th. I have Just learnt that two Soldiers have lately been killed at Fort Lawrens two boys on Wheeling Creek two Boys taken on Racoon Creek and one Man Slightly wounded and a Soldier last evening killed at Fort McIntosh and a Serjeant Slightly Wounded. the Inhabitants are So intent upon going to Kentuck and the falls of Ohio that I fear I Shall have but few Volunteers.
          
            D.B.
          
        
      